DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Garg (U.S. 2018/0022620).

    PNG
    media_image1.png
    552
    399
    media_image1.png
    Greyscale

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sanzenbacker (U.S. 3,430,769).

    PNG
    media_image2.png
    437
    375
    media_image2.png
    Greyscale

Sanzenbacker teaches all the structural limitations of the aforementioned claims including tank 1, filter cartridge 15, and an air pump 22 [as in claim 1-2].  The filter cartridge 15 is formed by a perforated thin wall surrounding a core passage filled with DE and having the claimed dimensions [as in claim 7-8].

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuennen et al. (U.S. 2011/0303589 A1), hereinafter “Kuennen”.

    PNG
    media_image3.png
    420
    516
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    364
    492
    media_image4.png
    Greyscale
Kuennen teaches all the structural limitations of the aforementioned claims including a tank, filter, pump, and disinfecting system [as in claims 1-3].  He also teaches the filtration element with core passage (figure 27) and the relative sizing as easily deduced from the figures [as in claims 7-8].  As shown in figure 38, the tank includes upsets for supporting and confining the filter (3806/3818) [as in claim 6].  
Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by GB 2480582 A, hereinafter ‘582.

    PNG
    media_image5.png
    574
    327
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    247
    308
    media_image6.png
    Greyscale
 








    PNG
    media_image7.png
    128
    701
    media_image7.png
    Greyscale
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuennen in view of Chung (U.S. 2006/0273000).  Chung teaches a second storage container (lid 90) that is mounted with the tank and used to contain treated water for subsequent use [as in claim 4].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the lid/container 90 of Chung in the invention of Kuennen, since Chung teaches the benefit of a readily detachable cup so that filtered clean water can be collected (abstract).  The skilled man would also recognize the benefit of a lid that would provide protection to the pump when not in use. 

As for claim 5, the container 90 would inherently be able to further contain a quantity of disinfectant—which is also desired by Kuennen (see 0201 using another bucket for the disinfectant.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778